Title: To George Washington from Samuel Witham Stockton, 20 August 1790
From: Stockton, Samuel Witham
To: Washington, George



Sir
Trenton (New Jersey) Augt 20. 1790

The necessity of the information contained in this letter, on my part will I hope apologize to your Excellency for the liberty I now take of addressing you.
You have probably received from the Attorney General, official information of the death of that worthy citizen David Brearley Esquire, by which event, the office of Judge of the District Court for this State became vacant; and however painful it may

be for me, yet as there will be possibly other names mentioned, it may be proper to signify to you, Sir, in writing, my inclination to accept of and do the duties of that office, should Your Excellency think proper to appoint me thereto. It may be perhaps necessary to add, that I have been for many years, and still am in the profession and practice of the Law. I have the honour to be with the highest respect, Your Excellency’s most obedient Servant

Saml W. Stockton

